SCHWARTZ, Chief Judge.
We agree with Watts v. State, 447 So.2d 271 (Fla. 2d DCA 1983) that the constitutionality of the Florida loitering and prowling statute, Section 856.021, Florida Statutes (1981), as upheld in State v. Ecker, 311 So.2d 104 (Fla.1975) is not affected by Kolender v. Lawson, — U.S. —, 103 S.Ct. 1855, 75 L.Ed.2d 903 (1983). The trial court held otherwise and the order under review is therefore reversed.
This decision is certified to the Supreme Court of Florida as one which passes upon a question of great public importance as to the continued validity of Section 856.021, Florida Statutes (1981).
Reversed, question certified.